DETAILED ACTION
This correspondence is in response to the communications received May 24, 2022.  Claims 1-6, 18-20 and 22 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  

Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    644
    648
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3B, annotated by Examiner, reproduced above, a memory device (3), comprising:

a plurality of word-line structures (102), disposed on a substrate (100);

a plurality of cap structures (22b), respectively disposed on the plurality of word- line structures (as shown), 

wherein a material of the plurality of cap structures includes a nitride (¶ 0013 discusses the amounts of nitrogen in each of the cap film layers, 122, 222, 322, discussed in ¶ 0037, 0049, 0054), and the nitride has a nitrogen concentration decreasing along a direction near to a corresponding word-line structure toward far away from the corresponding word-line structure (¶ 0005, this will be interpreted to signify that the concentration decreases in the cap films as a position advances away from 102, so more higher vertically, equals less nitrogen concentration); and

a plurality of air gaps (330), respectively disposed between the plurality of word- line structures (330 between plural 102), 

wherein the plurality of air gaps are in direct contact with the plurality of word-line structures (330 are directly between 102).

    PNG
    media_image2.png
    562
    425
    media_image2.png
    Greyscale

Regarding claim 18, Applicant discloses in Fig. 1J, provided above, a memory device, comprising:

a plurality of word-line structures (102), disposed on a substrate (102 on 100);

a plurality of cap structures (22b), respectively disposed on the plurality of word-line structures (22b on 102), wherein each cap structure at least comprises:

a first silicon nitride layer (this is interpreted to be the “first cap” 122 in Fig. 3B, silicon nitride discussed for this 122 in ¶ 0037), conformally covering and directly contacting a top surface and an upper sidewall of a corresponding word-line structure (122 contacts to and side surfaces of portion 114 of word line structure 102); and

a second silicon nitride layer conformally covering the first silicon nitride layer, wherein the first silicon nitride layer has a nitrogen concentration higher than a nitrogen concentration of the second silicon nitride layer (¶ 0037); and 

a dielectric layer (seemingly this would be “second cap” 222, discussed in ¶ 0049), conformally covering the first silicon nitride layer and extending to cover the lower sidewall of the plurality of word-line structures (this appears to be intermediate product in Fig. 1J, where 128 covers, temporarily the lower sidewall region of 102), wherein the dielectric layer between the plurality of word-line structures is connected to each other at the upper sidewall of the plurality of word-line structures (as can be seen in Fig. 1J, where 128 over a given 102 connects to the 122 of a neighboring 102), so as to form a plurality of air gaps in the dielectric layer (air gap 130 between neighboring sidewalls of 102 covered in 122) between the plurality of word-line structures (between neighboring 102).


REASONS FOR ALLOWANCE
Claims 1-6, 18-20 and 22 are allowed. 

The following is an Examiner's statement of reasons for allowance: The memory device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a memory device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the specifically claimed three layered cap structure that accommodates an air gap between neighboring gate stack / work line structures.

Regarding claim 18, the prior art discloses a memory device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the specifically claimed three layered cap structure that accommodates an air gap between neighboring gate stack / work line structures, in conjunction with the following limitation,
“a second silicon nitride layer conformally covering the first silicon nitride layer, wherein the first silicon nitride layer has a nitrogen concentration higher than a nitrogen concentration of the second silicon nitride layer.”   This can be seen in Fig. 2B, shown below, which adds a second nitride layer (222) under the dielectric layer (128).  Claim 22 is objected to because of it’s dependency upon claim 21.

    PNG
    media_image3.png
    593
    367
    media_image3.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893